— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered February 6, 1981, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence amply supported the hearing court’s findings, both that exigent circumstances justified a warrantless entry of the apartment to which the defendant had been reported to have gone, and that, in any event, the actual tenant of the apartment, the defendant’s mother, had authority to and did, in fact, consent to the police entering the apartment and to their proceeding to the room where the defendant was located.
We have examined the defendant’s remaining arguments and have found them to be without merit. Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.